Title: William Franklin to Elizabeth Graeme, 2 June 1757
From: Franklin, William
To: Graeme, Elizabeth


My dearest Betsy
New York, June 2, 1757
By one Accident or other we are still in N. York. But I know not how to complain of my Detention; for has it not afforded me the Pleasure of another Letter from my Betsy. A Letter for which I cannot be enough thankful. I must answer it in short; the Time of our Departure being now positively fix’d to this Afternoon. The Name of our Pacquet is, The General Wall, Capt. Lutwych, Commander. My Lord says she shall not be taken to Halifax, but accompany the Fleet for 3 or 4 Days only, in order to take on board Duplicates of his Dispatches sent by the Earl of Leicester, which is to sail directly for England. Capt. Bonnel, in the Harriot Pacquet is to go with the Fleet to Halifax, there to wait till they proceed upon the Expedition. I believe but few, if any, Letters sent by the Pacquet are opened. If you direct for me to the Care of Peter Colinson, Esqr. F.R.S. in London, I make no Doubt of your Letters coming safe.
My Lord, and Sir Charles, go in a 50 Gun Ship to Halifax; and Genl. Abercrombie in the Nightingale a 20 Gun Ship, Capt. Campbell, Commander. The whole of this Grand Armament seems at length destined for Louisbourg only!
Once more adieu. Adieu, my dearest Betsy. I need not repeat (for you must know) how much I am Your most affectionate
W. Franklin

P.S. I have not seen Mrs. Abercrombie for this Week past; she having gone down to the Hook with her Husband, and intends to remain on board with him till the Sailing of the Fleet.
To Miss Graeme
 Addressed: To / Miss Eliza Graeme / In / Philadelphia
